Exhibit 10.1

THIRD AMENDMENT TO LETTER AGREEMENT

THIS THIRD AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into
effective the 1st day of March, 2006, by Novoste Corporation, a Florida
corporation (hereinafter referred to as the “Company”) and Daniel G. Hall
(hereinafter referred to as the “Executive”). The Company and Executive are
hereinafter referred to collectively, as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Parties have entered into a Letter Agreement dated November 11,
2005, pursuant to which the date of Executive’s termination of employment with
the Company was established as December 31, 2005 and pursuant to which the
Executive is entitled to receive certain payments upon the termination of his
employment; and

WHEREAS, the Company amended the Letter Agreement effective January 1, 2006, to
extend the Executive’s employment termination date to January 31, 2006, and
further amended the Letter Agreement effective February 1, 2006 to extend the
Executive’s employment termination date to February 28, 2006, and

WHEREAS, the Company desires to further extend Executive’s employment beyond
February 28, 2006.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

1. Termination of Employment: The terms of paragraph 1 of the Letter Agreement
shall be altered and amended so that the Executive shall continue to be employed
by the Company, with all accompanying benefits of employment, including health
insurance benefits, vacation and allowable personal time accrual for 2006,
reimbursement of business expenses and salary at his base salary rate as of the
date of the Letter Agreement, through March 31, 2006. Nothing in this letter
shall exclude the Executive from pursuing other employment



--------------------------------------------------------------------------------

search activities, as long as such activity does not substantially interfere
with his performance of his duties as Vice President, Secretary and General
Counsel.

2. Certain Payments: Paragraph 2 of the letter Agreement, as amended, shall be
further amended by adding the following paragraph:

 

  (v) a fifth payment (the “Fifth Payment”) in the amount of $16,250, less
applicable deductions, including, without limitation, federal and state
withholding, to be paid on March 31, 2006, provided, however, that the Executive
shall not receive the Fifth Payment if the Executive voluntarily terminates
employment with the Company prior to March 31, 2006.

3. All other and further terms and provisions of the Letter Agreement shall
remain in full force and effect as entered into by the Parties on November 11,
2005.

IN WITNESS WHEREOF, the Parties have executed this Third Amendment to the Letter
Agreement as of the date indicated by their respective names.

Date:

 

March 9, 2006  

/s/ Daniel G. Hall

  DANIEL G. HALL   NOVOSTE CORPORATION Date:     March 9, 2006   By:  

/s/ Alfred J. Novak

  Name:   ALFRED J. NOVAK   Title:   PRESIDENT AND CHIEF EXECUTIVE OFFICER